                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    JOSEPH ALAN JAMES,                           )
                                                 )
          Petitioner,                            )       Civil Action No. 5:19-346-DCR
                                                 )
    v.                                           )
                                                 )
    FRANCISCO QUINTANA,                          )       MEMORANDUM OPINION
                                                 )           AND ORDER
          Respondent.                            )

                                      *** *** *** ***

         Inmate/Petitioner Joseph Alan James is currently confined at the Federal Medical

Center (“FMC”)-Lexington in Lexington, Kentucky. Proceeding without an attorney, James

has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 in which he seeks

to challenge the validity of his conviction. [Record No. 1] This matter is pending for initial

screening as required by 28 U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419 F.

App’x 544, 545 (6th Cir. 2011).1

         In October 2015, pursuant to a plea agreement with the United States, James pled guilty

in the United States District Court for the District of Minnesota to one count of being a felon

in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He was

sentenced in March 2016 to a term of imprisonment of 78 months. James did not appeal his

conviction or sentence. In February 2017, however, James filed a motion to vacate his sentence

pursuant to 28 U.S.C. § 2255. The district court denied the motion and declined to issue a


1
  A petition will be denied “if it plainly appears from the petition and any attached exhibits
that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the
United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).
                                               -1-
certificate of appealability. Although James appealed the district court’s decision to the United

States Court of Appeals for the Eighth Circuit, the appellate court denied his application for a

certificate of appealability and dismissed the appeal. United States v. Joseph Alan James, No.

0:15-cr-255-SRN-1 (D. Minn.).

       In his § 2241 petition filed with this Court, James argues that his conviction is invalid

in light of the Supreme Court’s recent decision in Rehaif v. United States, 139 S. Ct. 2191

(2019), because the government did not show that he knew that he belonged to a category of

persons prohibited from possession of a firearm or ammunition at the time that he committed

his crime. [Record No. 1] However, on July 8, 2019 (prior to filing his § 2241 petition in this

Court), James submitted a petition to file a second or successive habeas petition pursuant to

28 U.S.C. § 2255 in the United States Court of Appeals for the Eighth Circuit, also seeking

relief from his conviction in light of Rehaif. Joseph James v. United States, No. 19-2434 (8th

Cir. 2019).2 The government has filed a response opposing the petition and James recently

filed a reply to the response. The matter is currently pending for decision by the Eighth Circuit

Court of Appeals.

       James’ § 2241 petition filed in this Court will be denied because his motion for relief

pursuant to 28 U.S.C. § 2255 remains pending. The correct mechanism for a federal prisoner

to challenge his or her conviction or sentence is through a motion to vacate filed pursuant to

28 U.S.C. § 2255(a). Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009). See also

United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (explaining the distinction


2
 This Court may “take judicial notice of proceedings in other courts of record” and, therefore,
may review the record in the prior action on screening of petitioner’s habeas petition. See
Rodic v. Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir.1980); Granader v. Public
Bank, 417 F.2d 75, 82-83 (6th Cir. 1969). See also Fed. R. Evid. 201(b)(2).
                                               -2-
between a § 2255 motion and a § 2241 petition). A § 2241 petition may not be used for this

purpose because it does not function as an additional or alternative remedy to the one available

under § 2255. Hernandez v. Lamanna, 16 F. App’x 317, 320 (6th Cir. 2001).

       The “savings clause” of 28 U.S.C. § 2255(e) creates an extraordinarily narrow

exception to this prohibition if the remedy afforded by § 2255 is “inadequate or ineffective” to

test the legality of the prisoner’s detention. Truss v. Davis, 115 F. App’x 772, 773-74 (6th Cir.

2004). A motion under § 2255 is not “inadequate or ineffective” simply because the prisoner’s

time to file a § 2255 motion has passed; he did not file a § 2255 motion; or he did file such a

motion and was denied relief. Copeland v. Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002);

Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002) (holding that § 2241 is available “only

when a structural problem in § 2255 forecloses even one round of effective collateral

review...”). In other words, prisoners cannot use a habeas petition under § 2241 as yet another

“bite at the apple.” Hernandez, 16 F. App’x at 360.

       Here, James’ motion to file a second or successive §2255 petition challenging his

conviction in light of Rehaif – the exact issue presented in his § 2241 petition – is presently

pending before the Eighth Circuit Court of Appeals, rendering resort to a § 2241 petition to

obtain the same measure of relief in this Court premature. See Pullen v. Ormond, No. 18-

6171 (6th Cir. Sept. 5, 2019) (petitioner could not make a colorable argument that his remedy

under § 2255 was “inadequate or ineffective” for purposes of filing a § 2241 petition when a

pending § 2255 motion may render his claims in his § 2241 petition moot). See also Smith v.

United States, 89 F.3d 835 (6th Cir. 1996) (unpublished disposition).

       Because James’ pending request to file a § 2255 petition may render his claims in this

proceeding moot, he must complete the process of seeking relief via § 2255 before he may
                                               -3-
make even a colorable argument that his remedy under that section is “inadequate and

ineffective.” Charles v. Chandler, 180 F.3d 753, 756 (6th Cir. 1999); White v. Grondolsky,

No. 6: 06-309-DCR, 2006 WL 2385358, at *3 (E.D. Ky. Aug. 17, 2006). Accordingly, it is

hereby

         ORDERED as follows:

         1.    James’ petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [Record

No. 1] is DENIED without prejudice.

         2. This action is STRICKEN from the Court’s docket.

         Dated: September 27, 2019.




                                              -4-
